EXHIBIT A
                                                                           1410 High Street, Suite 300
                                                                                   Denver, CO 80218
                                                                                T: (720) 441-2236
                                                                                F: (303) 957-2289
                                                                            www.towardsjustice.org


    Firm Profile:

     Founded in 2014, Towards Justice is a non-profit law firm that attacks the asymmetries in power
that plague our marketplace with a focus on workplace injustice. We use impact litigation supported by
targeted and strategic policy advocacy, and capacity building of workers’ organizations and
government agencies to attack systemic injustices that undermine the power of workers and
consumers to achieve economic mobility.

     Our litigation program attacks systemic economic injustice with a focus on legal violations that
undermine worker power and erode human and civil rights. Our legal claims and strategies respond
not to any particular legal rubric but to the actual injustice experienced by the clients we serve. We
bring statutory claims under antitrust laws, consumer laws, wage-and-hour laws, discrimination laws,
racketeering laws, and federal-and-state administrative procedure acts. Towards Justice has extensive
experience litigating antitrust and fraud cases on behalf of low-income people, including in cases
involving allegations that competitors have colluded around a minimum legal standard, for example, a
minimum wage.

    Representative Cases:

• Bautista, et al. v. Carl Karcher Enterprises (L.A. Super. Ct.) (filed 2017) – Current and
  former employees of Carl's Jr. restaurants filed a lawsuit in California state court alleging that
  Carl's Jr. and its parent company CKE engaged in a conspiracy to suppress the wages and working
  conditions of the restaurant-based managers who run hundreds of Carl's Jr. restaurants across the
  state by agreeing with each other not to hire each other’s workers. This was the country’s first
  franchise no-poach case in recent years and spurred extensive follow-on litigation and public
  enforcement efforts.
• Beltran, et al. v. Interexchange, Inc., et al (D. Colo.) (filed 2014) – A nationwide class of tens
  of thousands of au pairs alleged price fixing, racketeering, and wage theft against fifteen U.S.
  Department of State-designated “cultural exchange” sponsor organizations. Plaintiffs charged that
  these sponsors acted as a cartel to illegally set au pair wages far below the market rate and that
  some sponsors fraudulently misled potential au pairs in violation of racketeering and consumer
  protection laws. The court preliminarily approved the parties’ proposed class action settlement for
  $65.5 million in monetary relief and extensive prospective changes in the industry.
• Douglas et al. v. Yellowstone Club Operations, LLC, and Hospitality Staffing Solutions
  LLC (D. Mont.) (filed 2018) – A case on behalf of a putative class of dozens of black Jamaican
  citizens who spent the winter of 2017-2018 working in Montana as temporary non-immigrant H-
  2B visa workers for an ultra-exclusive golf and ski resort and allege that they were denied
  hundreds of dollars per day in stolen tips.

                                                   1
   • Gambles, Merck & Compo v. Sterling Infosystems, Inc. (S.D.N.Y.) (filed 2015) – A case on
     behalf of a putative class of millions of consumers who allege that Sterling, an employment
     background check company, violated the Fair Credit Reporting Act.
   • Hispanic Affairs Project v. Perez (D.D.C.) (filed 2016) – An Administrative Procedure Act
     case against the federal government on behalf of an association of shepherds who allege that the
     federal government has failed to prevent wage stagnation in the industry and improperly granted
     non-immigrant guest worker only temporary visas to work in the United States.
   • Llacua et al. v. Western Range Association et al. (filed 2016) –Towards Justice represents
     former shepherds in a class action lawsuit alleging that ranchers across the Western United States
     colluded to depress shepherd wages, illegally deducted expenses from their meager paychecks, and
     misled state and federal governments in a pattern of racketeering activity. Plaintiffs allege that
     ranches hired their shepherds through an association constituted by competing ranches. In doing
     so, they sharply limited competition for shepherds and effectively fixed wages at the minimum
     allowable by law.
   • Mark v. O.P.E.N. America, Inc. d/b/a OPENWORKS (D. Colo.) (filed 2018) – Towards
     Justice represents Plaintiff and a proposed class of cleaning workers employed by OpenWorks.
     OpenWorks is a cleaning company, but it claims not to employ cleaners. Instead, it requires its
     workers—many of whom are recent immigrants to the United States—to incorporate into
     separate LLCs and enter into franchise agreements under which they purportedly operate as
     independent companies. OpenWorks’s misclassification of its employees not only allows
     OpenWorks to skirt state and federal labor and employment laws. It also allows it to charge its
     workers predatory franchise fees and other costs, many of which it finances for its workers, thus
     indenturing them to OpenWorks with extraordinary debt that often exceeds what OpenWorks’s
     workers are able to earn through their work.
   • Menocal et al v. GEO Group Inc. (D. Colo.) (filed 2014) – A class action brought by around
     60,000 former immigration detainees against the GEO Group, Inc. (GEO), which operates a
     1,500 bed immigrant detention facility in Aurora, CO. The suit, brought by detainees who worked
     for GEO for either $1 per day or for no wages at all and under threat of solitary confinement,
     alleges that GEO violated state law and federal prohibitions against forced labor.

Attorney Bio:

David Seligman (J.D., Harvard Law School, cum laude, 2010; B.A., Williams College, magna cum laude, 2005) is
the Director of Towards Justice where he litigates class and collective actions on behalf of low-wage
workers with a particular focus on anticompetitive practices in the labor market. Before Towards Justice he
was a staff attorney at the National Consumer Law Center working on forced arbitration and predatory auto
lending. While at NCLC, he authored the Model State Consumer and Employee Justice Enforcement Act,
which provides states with tools to mitigate some of the harms that forced arbitration causes low-income
consumers and workers. Before joining NCLC, David clerked for Chief Judge Patti B. Saris of the District
of Massachusetts and Judges Robert D. Sack and Susan L. Carney of the United States Court of Appeals for
the Second Circuit. Publications: Sharon Block, Ben Elga, & David Seligman, Ten Steps toward a Competitive
Labor Market, Biden Forum, July 2018; David Seligman, Having Their Cake and Eating It Too: Antitrust Laws
and the Fissured Workplace, Issue Paper, Harvard Law School Labor & Worklife Program, June 2018; David
Seligman, The National Consumer Law Center's Model State Consumer and Employee Justice Enforcement
Act: Protecting Consumers, Employees, and States from the Harms of Forced Arbitration Through State-Level Reforms, 19
J. Cᴏɴ ᴜᴍᴇʀ & Cᴏᴍ. L. 58 (2016); Abby Shafroth, David Seligman, Alex Kornya, Rhona Taylor, & Nick
                                                         2
Allen, Confronting Criminal Justice Debt: A Litigation Guide, National Consumer Law Center (2016);
National Consumer Law Center, Consumer Arbitration Agreements: Enforceability and Other Topics
(7th ed. 2014) & (6th ed.) (2013 Supp.).




                                                   3
